Citation Nr: 1629578	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  09-29 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1987 to December 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDING OF FACT

The evidence of record shows that the Veteran's bilateral sensorineural hearing loss is manifested by no more than Level I hearing acuity in both the right and left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection was granted for bilateral sensorineural hearing loss in a September 1997 rating decision, with an effective date of January 1997.  The bilateral hearing loss was rated as noncompensable by the RO.  The Veteran filed the current claim for a compensable rating of his bilateral hearing loss in January 2008.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).

The Rating Schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing. Id. 

The Veteran has been afforded three VA audiology examinations in support of his increased rating claim.  A VA examination dated in April 2008, revealed the following pure tone thresholds: 


HERTZ

1000
2000
3000
4000
RIGHT
0
5
40
40
LEFT
0
45
60
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 21 decibels for the right ear, and 41 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 88 percent in the right ear and 92 percent in the left ear.  

Applying the results from the April 2008 audiology examination to the Rating Schedule shows Level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In September 2010, the Veteran underwent another VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows: 


HERTZ

1000
2000
3000
4000
RIGHT
10
15
45
50
LEFT
0
50
60
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 36 decibels for the right ear, and 43 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 96 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed moderately sensorineural hearing loss in the right ear and moderately severe hearing loss in the left ear. 

Applying the results from the September 2010 VA examination report to the Rating Schedule, shows Level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VIA, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

Pursuant to a September 2012 Board remand, the Veteran was afforded a new VA audiological examination in December 2012, with the express direction that the examiner provide an opinion as to the functional impact of the Veteran's hearing loss.  Pure tone thresholds, in decibels, were reported as follows: 


HERTZ

1000
2000
3000
4000
RIGHT
10
25
55
55
LEFT
5
60
70
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 36 decibels for the right ear, and 51 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 100 percent in the right ear and 96 percent in the left ear.  The examiner commented that the Veteran's hearing loss resulted in difficulty hearing conversations.

Applying the results from the December 2012 audiology examination report to the Rating Schedule, shows Level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VIA, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

The Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2015).  Based on the findings of the medical evidence of record, neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Id. 

In addition to the medical evidence above, the Board has considered the lay evidence provided by the Veteran, in which he generally contended that his disability should be rated higher than the noncompensable rating.  A layperson's testimony is competent evidence in regard to the symptoms he experiences.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, the medical evidence is considered the most probative evidence with regard to the level of severity of the Veteran's service-connected hearing loss.  Moreover, the December 2012 examiner considered the functional effects of the Veteran's bilateral hearing loss during the examination.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected bilateral hearing loss disability varied to such an extent that a compensable rating would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating for his service-connected bilateral hearing loss disorder, inadequate.  Such disorder is evaluated pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  For the entire period on appeal, the evidence of record shows that the Veteran's bilateral hearing loss was manifested by no more than Level I hearing acuity, bilaterally.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned noncompensable disability rating. Increased ratings are provided for by the regulations for certain manifestations of the service-connected bilateral hearing loss disorder, but the medical evidence demonstrates that those manifestations are not present.  Moreover, the Board has considered the Veteran's service-connected bilateral hearing loss under the provisions for exceptional patterns of hearing loss, but found that the Veteran's bilateral hearing loss did not meet the criteria for such application.  38 C.F.R. § 4.86.  The criteria for the assigned ratings reasonably describe the Veteran's service-connected bilateral hearing loss disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996); Thun, 22 Vet. App. at 115.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims for ratings in excess of those assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable disability rating for bilateral sensorineural hearing loss is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


